DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant states in their specification that their application claims priority to PCT/CN2018/072124, dated January 10, 2018, however the PCT is not mentioned on the Applicant’s Application Data Sheet. Appropriate correction is required.

Drawings
The drawings are objected to because:
Fig. 10 appears to have reference number 26 (buckle foot) in the wrong place;
Applicant states reference number 28 is supposed to show a circular hole, however reference number 28 appears to be pointing to a plate at an upper end of the insertion plate. Further, regarding Fig. 6A and 6B with regards to the insertion plate and top plate – it appears as though the insertion plate has two holes and two pins (vs. one hole and one pin described in the specification);
Fig. 11A and 11B each have two motion arrows indicating horizontal and vertical motion happening in each figure. However, it appears as though Fig. 11A only shows horizontal motion and Fig. 11B only shows vertical motion.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded body having a plurality .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 states “a press plate” in line 9 of the claim. However there is already a press plate claimed in the first line of the claim. It is unclear if this is intended to be a second press plate or the same as the originally claimed press plate. For purposes of further examination, the Examiner has taken the position that the press plate is the same as the originally claimed press plate.
The organization of claim 1 is very confusing. The Applicant bounces back and forth between sections of the claimed lid making it very disjointed and difficult to understand. The Examiner suggests the Applicant reorganize the claim limitations in claim 1 to keep similar parts together in order to make the claim more comprehensive.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the lid includes a switch device and a security device, wherein “the switch device comprises a press plate and a movable shaft; the security device comprises the button and a movable plate and is provided in the press plate”. The claim later states “the movable shaft is provided with a retaining ring, a top ring, a slot column, a seal block, a first spring and the movable plate”. This is unclear. Is the movable plate a part of the security device, which is separate from the switch device? The claim appears to very clearly state that the movable shaft and movable plate are not a part of the same device. For purposes of further examination, the the movable shaft is provided with a retaining ring, a top ring, a slot column, a seal block, and a first spring, [[and]] wherein the movable shaft is further assembled with the movable plate”. Further clarification and correction are required.
Claim 1 states “the top ring and the slot column are located at a middle of the movable shaft, and the seal block, the first spring and the movable plate are located at a rear portion of the movable shaft”. The claim later states “the first spring is provided on the slot column”. This is unclear. If the slot column is at the middle of the movable shaft, and the first spring is on the slot column, it would appear as though the first spring should also be disposed at a middle portion of the movable shaft as well. For purposes of further consideration, the claim is being interpreted as stating something along the lines of “the top ring, [[and]] the slot column, and the first spring are located at a middle of the movable shaft, and the seal block, [[the first spring]] and the movable plate are located at a rear portion of the movable shaft” Further clarification and correction are required.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Shepard et al. (US 2013/0054647) and Carlile et al. (US 2014/0197170) – teach a majority of the Applicant’s claimed invention, but do not teach the entire claimed invention.
Shepard et al. teaches a convenient lid comprising a housing; a lid opening; a press plate; a button having a non-slip strip; a threaded body; a water outlet; a first concave cavity; a fixing body; a guide column; a switch device including the press plate and a movable shaft, wherein the movable shaft includes a slot column, a seal block (with seal ring), and a first spring; a security device including the button and movable plate; a guide plate with a long slot; an insertion plate; and a buckle plate; a second concave cavity.
However, Shepard et al. does not teach a press buckle having a buckle foot; a vent; the lid opening including a concave ring or guide strip; the threaded body including a convex ring, guide slot, or latch; the movable shaft including a retaining ring, top ring, or rubber ring; the movable plate including a blocking plate, fixing column, square hole, or second spring; or the button including a square body attached to the square hole of the movable plate.
Carlile et al. teaches a convenient lid comprising a housing; a lid opening; a press plate; a threaded body; a water outlet; a press buckle in the upper part of the housing and having a buckle foot; a first concave cavity; a fixing body; a guide column; a switch device including the press plate and a movable shaft, wherein the movable shaft includes a seal block (with seal ring) and a first spring; an insertion plate; a guide plate with a long slot.
Carlile et al. does not teach the press buckle provided above the vent; a security device including a button (or a button including a non-slip strip and a square body), a movable plate (or a movable plate with a blocking plate, fixing column, square hole, and second spring); the lid opening including a concave ring or guide strip; the threaded body including a convex ring, guide slot, or latch; the movable shaft including a retaining ring, a top ring, a slot column, or a rubber ring; or a second concave cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733